     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Blair E. Reed (State Bar No. 316791)
 3   1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
 5
     Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 6           jsmith@bursor.com
             breed@bursor.com
 7
     Attorneys for Plaintiff
 8

 9   Daniel J. Herling (SBN 103711)
     djherling@mintz.com
10   Samantha J. Duplantis (SBN 316012)
     sjduplantis@mintz.com
11   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
12
     44 Montgomery Street, 36th Floor
     San Francisco, CA 94104
13   Telephone: 415 432 6000
     Facsimile: 415 432 6001
14
     Attorneys for Defendant,
15   HARBOR FREIGHT TOOLS USA, INC.
16                             UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18

19     WILL KAUPELIS and FRANK                    Case No. 8:19-cv-1203-JVS-DFM
       ORTEGA, individually and on behalf
20                                                STIPULATED PROTECTIVE
       of all others similarly situated,          ORDER
21
                    Plaintiffs,
22
             v.
23
       HARBOR FREIGHT TOOLS USA,
24
       INC.,
25
                    Defendant.
26

27

28
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                           1
 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
 6   to enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to discovery
 8   and that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 and any other applicable
13   rules or orders of Judge Selna set forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the Court to file
15   material under seal.
16   2.    DEFINITIONS
17         2.1    Challenging Party: a Party or Non-Party that challenges the designation
18   of information or items under this Order.
19         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for protection
21   under Federal Rule of Civil Procedure 26(c).
22         2.3    Counsel (without qualifier): Outside Counsel of Record and House
23   Counsel (as well as their support staff).
24         2.4    Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27         2.5    Disclosure or Discovery Material: all items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including,
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                    2
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.6    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this action.
 6         2.7    House Counsel: attorneys who are employees of a party to this action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         2.8    Non-Party: any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11         2.9    Outside Counsel of Record: attorneys who are not employees of a party
12   to this action but are retained to represent or advise a party to this action and have
13   appeared in this action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party.
15         2.10 Party: any party to this action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this action.
20         2.12 Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.13 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                       3
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material. However, the protections
 7   conferred by this Stipulation and Order do not cover the following information: (a)
 8   any information that is in the public domain at the time of disclosure to a Receiving
 9   Party or becomes part of the public domain after its disclosure to a Receiving Party as
10   a result of publication not involving a violation of this Order, including becoming part
11   of the public record through trial or otherwise; and (b) any information known to the
12   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
13   disclosure from a source who obtained the information lawfully and under no
14   obligation of confidentiality to the Designating Party. Any use of Protected Material at
15   trial shall be governed by a separate agreement or order.
16   4.    DURATION
17         Even after final disposition of this litigation, the confidentiality obligations
18   imposed by this Order shall remain in effect until a Designating Party agrees
19   otherwise in writing or a court order otherwise directs. Final disposition shall be
20   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
21   without prejudice; and (2) final judgment herein after the completion and exhaustion
22   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
23   limits for filing any motions or applications for extension of time pursuant to
24   applicable law.
25   5.    DESIGNATING PROTECTED MATERIAL
26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
27   Each Party or Non-Party that designates information or items for protection under this
28   Order must take care to limit any such designation to specific material that qualifies
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                       4
 1   under the appropriate standards. The Designating Party must designate for protection
 2   only those parts of material, documents, items, or oral or written communications that
 3   qualify – so that other portions of the material, documents, items, or communications
 4   for which protection is not warranted are not swept unjustifiably within the ambit of
 5   this Order.
 6         Mass, indiscriminate, or routinized designations are prohibited. Designations
 7   that are shown to be clearly unjustified or that have been made for an improper
 8   purpose (e.g., to unnecessarily encumber or retard the case development process or to
 9   impose unnecessary expenses and burdens on other parties) expose the Designating
10   Party to sanctions.
11         If it comes to a Designating Party’s attention that information or items that it
12   designated for protection do not qualify for protection, that Designating Party must
13   promptly notify all other Parties that it is withdrawing the mistaken designation.
14         5.2      Manner and Timing of Designations. Except as otherwise provided in
15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
17   under this Order must be clearly so designated before the material is disclosed or
18   produced.
19         Designation in conformity with this Order requires:
20               (a) for information in documentary form (e.g., paper or electronic
21   documents, but excluding transcripts of depositions or other pretrial or trial
22   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
23   page that contains protected material. If only a portion or portions of the material on a
24   page qualifies for protection, the Producing Party also must clearly identify the
25   protected portion(s) (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents or materials available for
27   inspection need not designate them for protection until after the inspecting Party has
28   indicated which material it would like copied and produced. During the inspection and
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                   5
 1   before the designation, all of the material made available for inspection shall be
 2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 3   it wants copied and produced, the Producing Party must determine which documents,
 4   or portions thereof, qualify for protection under this Order. Then, before producing the
 5   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
 6   to each page that contains Protected Material. If only a portion or portions of the
 7   material on a page qualifies for protection, the Producing Party also must clearly
 8   identify the protected portion(s) (e.g., by making appropriate markings in the
 9   margins).
10               (b) for testimony given in deposition or in other pretrial or trial proceedings,
11   that the Designating Party identify on the record, before the close of the deposition,
12   hearing, or other proceeding, all protected testimony.
13               (c) for information produced in some form other than documentary and for
14   any other tangible items, that the Producing Party affix in a prominent place on the
15   exterior of the container or containers in which the information or item is stored the
16   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
17   warrant protection, the Producing Party, to the extent practicable, shall identify the
18   protected portion(s).
19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
20   failure to designate qualified information or items does not, standing alone, waive the
21   Designating Party’s right to secure protection under this Order for such material.
22   Upon timely correction of a designation, the Receiving Party must make reasonable
23   efforts to assure that the material is treated in accordance with the provisions of this
24   Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time. Unless a prompt challenge to a Designating
28   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                      6
 1   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
 2   litigation, a Party does not waive its right to challenge a confidentiality designation by
 3   electing not to mount a challenge promptly after the original designation is disclosed.
 4         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 5   resolution process by providing written notice of each designation it is challenging
 6   and describing the basis for each challenge. To avoid ambiguity as to whether a
 7   challenge has been made, the written notice must recite that the challenge to
 8   confidentiality is being made in accordance with this specific paragraph of the
 9   Protective Order. The parties shall attempt to resolve each challenge in good faith and
10   must begin the process by conferring directly (in voice to voice dialogue; other forms
11   of communication are not sufficient) within 14 days of the date of service of notice. In
12   conferring, the Challenging Party must explain the basis for its belief that the
13   confidentiality designation was not proper and must give the Designating Party an
14   opportunity to review the designated material, to reconsider the circumstances, and, if
15   no change in designation is offered, to explain the basis for the chosen designation. A
16   Challenging Party may proceed to the next stage of the challenge process only if it has
17   engaged in this meet and confer process first or establishes that the Designating Party
18   is unwilling to participate in the meet and confer process in a timely manner.
19         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
20   court intervention, the Designating Party shall file and serve a motion to retain
21   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-
22   5, if applicable) within 21 days of the initial notice of challenge or within 14 days of
23   the parties agreeing that the meet and confer process will not resolve their dispute,
24   whichever is earlier. Each such motion must be accompanied by a competent
25   declaration affirming that the movant has complied with the meet and confer
26   requirements imposed in the preceding paragraph. Failure by the Designating Party to
27   make such a motion including the required declaration within 21 days (or 14 days, if
28   applicable) shall automatically waive the confidentiality designation for each
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                      7
 1   challenged designation. In addition, the Challenging Party may file a motion
 2   challenging a confidentiality designation at any time if there is good cause for doing
 3   so, including a challenge to the designation of a deposition transcript or any portions
 4   thereof. Any motion brought pursuant to this provision must be accompanied by a
 5   competent declaration affirming that the movant has complied with the meet and
 6   confer requirements imposed by the preceding paragraph.
 7         The burden of persuasion in any such challenge proceeding shall be on the
 8   Designating Party. Frivolous challenges, and those made for an improper purpose
 9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
11   the confidentiality designation by failing to file a motion to retain confidentiality as
12   described above, all parties shall continue to afford the material in question the level
13   of protection to which it is entitled under the Producing Party’s designation until the
14   court rules on the challenge.
15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this case
18   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
19   Material may be disclosed only to the categories of persons and under the conditions
20   described in this Order. When the litigation has been terminated, a Receiving Party
21   must comply with the provisions of section 13 below (FINAL DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23   location and in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
26   otherwise ordered by the court or permitted in writing by the Designating Party, a
27   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
28   only to:
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                     8
 1            (a) the Receiving Party’s Outside Counsel of Record in this action, as well
 2   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3   disclose the information for this litigation and who have signed the “Acknowledgment
 4   and Agreement to Be Bound” that is attached hereto as Exhibit A;
 5            (b) the officers, directors, and employees (including House Counsel) of the
 6   Receiving Party to whom disclosure is reasonably necessary for this litigation and
 7   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8            (c) Experts (as defined in this Order) of the Receiving Party to whom
 9   disclosure is reasonably necessary for this litigation and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11            (d) the court and its personnel;
12            (e) court reporters and their staff, professional jury or trial consultants,
13   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
14   for this litigation and who have signed the “Acknowledgment and Agreement to Be
15   Bound” (Exhibit A);
16            (f) during their depositions, witnesses in the action to whom disclosure is
17   reasonably necessary and who have signed the “Acknowledgment and Agreement to
18   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
19   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
20   reveal Protected Material must be separately bound by the court reporter and may not
21   be disclosed to anyone except as permitted under this Stipulated Protective Order.
22            (g) the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25         OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this action as
28   “CONFIDENTIAL,” that Party must:
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                      9
 1             (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3             (b) promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or
 5   order is subject to this Protective Order. Such notification shall include a copy of this
 6   Stipulated Protective Order; and
 7             (c) cooperate with respect to all reasonable procedures sought to be pursued
 8   by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material – and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this action to
16   disobey a lawful directive from another court.
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
18         IN THIS LITIGATION
19             (a) The terms of this Order are applicable to information produced by a
20   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24             (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28                (1) promptly notify in writing the Requesting Party and the Non-Party
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                      10
 1   that some or all of the information requested is subject to a confidentiality agreement
 2   with a Non-Party;
 3                  (2) promptly provide the Non-Party with a copy of the Stipulated
 4   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 5   specific description of the information requested; and
 6                  (3) make the information requested available for inspection by the Non-
 7   Party.
 8               (c) If the Non-Party fails to object or seek a protective order from this court
 9   within 14 days of receiving the notice and accompanying information, the Receiving
10   Party may produce the Non-Party’s confidential information responsive to the
11   discovery request. If the Non-Party timely seeks a protective order, the Receiving
12   Party shall not produce any information in its possession or control that is subject to
13   the confidentiality agreement with the Non-Party before a determination by the court.
14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
15   of seeking protection in this court of its Protected Material.
16   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22   persons to whom unauthorized disclosures were made of all the terms of this Order,
23   and (d) request such person or persons to execute the “Acknowledgment and
24   Agreement to Be Bound” that is attached hereto as Exhibit A.
25   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26            PROTECTED         MATERIAL
27            When a Producing Party gives notice to Receiving Parties that certain
28   inadvertently produced material is subject to a claim of privilege or other protection,
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                    11
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5   parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the
 7   parties may incorporate their agreement in the stipulated protective order submitted to
 8   the court.
 9   12.   MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. Without written permission from the
18   Designating Party or a court order secured after appropriate notice to all interested
19   persons, a Party may not file in the public record in this action any Protected Material.
20   A Party that seeks to file under seal any Protected Material must comply with Civil
21   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
22   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
23   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
24   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
25   entitled to protection under the law. If a Receiving Party's request to file Protected
26   Material under seal pursuant to Civil Local Rule 79-5 is denied by the court, then the
27   Receiving Party may file the information in the public record pursuant to Civil Local
28   Rule 79-5 unless otherwise instructed by the court.
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                   12
 1   13.   FINAL DISPOSITION
 2         Within 60 days after the final disposition of this action, as defined in paragraph
 3   4, each Receiving Party must return all Protected Material to the Producing Party or
 4   destroy such material. As used in this subdivision, “all Protected Material” includes
 5   all copies, abstracts, compilations, summaries, and any other format reproducing or
 6   capturing any of the Protected Material. Whether the Protected Material is returned or
 7   destroyed, the Receiving Party must submit a written certification to the Producing
 8   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 9   deadline that (1) identifies (by category, where appropriate) all the Protected Material
10   that was returned or destroyed and (2) affirms that the Receiving Party has not
11   retained any copies, abstracts, compilations, summaries or any other format
12   reproducing or capturing any of the Protected Material. Notwithstanding this
13   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
16   expert work product, even if such materials contain Protected Material. Any such
17   archival copies that contain or constitute Protected Material remain subject to this
18   Protective Order as set forth in Section 4 (DURATION).
19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20

21
     DATED: August 5, 2019                              /s/ Joel D. Smith
                                            Attorneys for Plaintiff
22

23
     DATED: August 5, 2019                              /s/ Samantha J. Duplantis
24                                          Attorneys for Defendant
25

26

27

28
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                    13
 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   __________________________ _______________________________ [print or type
 5   full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Northern District of California on _________________ [date]
 8   in the case of Kaupelis et al. v. Harbor Freight Tools USA, Inc., Case No. 8:19-cv-
 9   1203. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Northern District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19   I hereby appoint __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                                     14
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3
     DATED: August 5, 2019                 _________________________________
                                           Hon. Douglas F. McCormick
 4                                         United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER; CASE NO. 8:19-cv-1203                        15
